 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALAN M. BARTLETT,                                    No. 2:19-cv-0330 MCE AC P
12                        Plaintiff,
13            v.                                           ORDER FOR PAYMENT OF INMATE
                                                           FILING FEE
14    STATE BAR OF CALIFORNIA, et al.,
15                        Defendants.
16

17   To: The Sherriff of Maricopa County, Attention: Inmate Trust Account, 550 West Jackson,

18   Phoenix, Arizona 85003:

19           Plaintiff, a county jail inmate proceeding in forma pauperis, is obligated to pay the

20   statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20

21   percent of the greater of (a) the average monthly deposits to plaintiff’s inmate trust account; or (b)

22   the average monthly balance in plaintiff’s inmate trust account for the 6-month period

23   immediately preceding the filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that

24   initial partial filing fee, plaintiff will be obligated to make monthly payments in the amount of

25   twenty percent of the preceding month’s income credited to plaintiff’s inmate trust account. The

26   Maricopa County Sheriff is required to send to the Clerk of the Court the initial partial filing fee

27   and thereafter payments from plaintiff’s inmate trust account each time the amount in the account

28   exceeds $10.00, until the statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
                                                          1
 1          Good cause appearing therefore, IT IS HEREBY ORDERED that:
 2          1. The Maricopa County Sheriff or a designee shall collect from plaintiff’s prison trust
 3   account an initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1) as
 4   set forth in this order and shall forward the amount to the Clerk of the Court. The payment shall
 5   be clearly identified by the name and number assigned to this action.
 6          2. Thereafter, the Maricopa County Sheriff or a designee shall collect from plaintiff’s
 7   prison trust account monthly payments in an amount equal to twenty percent (20%) of the
 8   preceding month’s income credited to the inmate’s trust account and forward payments to the
 9   Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28
10   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full. The
11   payments shall be clearly identified by the name and number assigned to this action.
12          3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
13   signed in forma pauperis affidavit on the Sherriff of Maricopa County, Attention: Inmate Trust
14   Account, 550 West Jackson, Phoenix, Arizona 85003.
15          4. The Clerk of the Court is directed to serve a copy of this order on the Financial
16   Department of the court.
17   DATED: April 1, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                        2
